Citation Nr: 1548746	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  10-27 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an increased rating for post-operative spondylosis with fusion of L5-S1 with degenerative disc disease L3-4, L4-5, L5-S1, in excess of 20 percent prior to April 17, 2014, and in excess of 40 percent therefrom.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Gower, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1971 to August 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, continuing a 20 percent rating evaluation for post-operative spondylosis with fusion L5-S1 with degenerative disc disease L3-4, L4-5, L5-S1.  The Veteran, through his representative, waived his right to a Board hearing.

In an October 2015 rating decision, the RO increased the Veteran's evaluation of post-operative spondylosis with fusion L5-S1 with degenerative disc disease L3-4, L4-5, L5-S1 to 40 percent, effective April 17, 2014.  The evaluation of 20 percent for post-operative spondylosis with fusion L5-S1 with degenerative disc disease L3-4, L4-5, L5-S1 from July 1, 1980 to April 16, 2014 was continued.


FINDING OF FACT

In correspondence received in October 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran requesting a withdrawal of his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Such withdrawal may be made by the appellant or by his or her authorized representative.  Id.

Here, the Veteran and his representative each indicated in separate October 2015 letters that the Veteran wished to withdraw all his pending appeals.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


